869 F.2d 34
UNITED STATES of America, Appellee,v.Bryan N. WAS and Norman Was, Defendants-Appellants.
Nos. 769, 890, Dockets 88-1402, 88-1403.
United States Court of Appeals,Second Circuit.
Argued Feb. 6, 1989.Decided Feb. 13, 1989.

Peter D. Markle, Asst. U.S. Atty., New Haven, Conn.  (Stanley A. Twardy, Jr., U.S. Atty., D.Conn., on the brief), for appellee.
Charles A. Maglieri, Bloomfield, Conn.  (Barall & Maglieri, Bloomfield, Conn., on the brief), for defendant-appellant Bryan N. Was.
F. Mac Buckley, Hartford, Conn.  (Buckley & Santos, P.C., Hartford, Conn., of counsel), for defendant-appellant Norman Was, joined in the brief of defendant-appellant Bryan N. Was.
Before KEARSE and WINTER, Circuit Judges, and LEVAL, District Judge.*
PER CURIAM:


1
Defendants Bryan N. Was and Norman Was appeal from judgments of conviction entered in the United States District Court for the District of Connecticut, Peter C. Dorsey, Judge, following their conditional pleas of guilty to firearms offenses.  Bryan Was pleaded guilty to one count of transferring a firearm that was a machinegun within the meaning of 26 U.S.C. Sec. 5845(b) (1982), in violation of id. Secs. 5861(e) and 5871 (1982 & Supp. II 1984);  both defendants pleaded guilty to one count of conspiring to transfer such firearms, in violation of 18 U.S.C. Sec. 371 (1982).  On appeal, defendants contend principally that the district court should have dismissed the indictment on the ground that the items they transferred, known as "auto sears," as a matter of law cannot be deemed machineguns within the meaning of Sec. 5845(b) because an auto sear is not a "combination of parts designed and intended for use in converting a weapon into a machinegun," 26 U.S.C. Sec. 5845(b).


2
We reject defendants' arguments and affirm the judgments of conviction substantially for the reasons stated in the opinion of the district court, reported at 684 F.Supp. 350 (1988).



*
 Honorable Pierre N. Leval, Judge of the United States District Court for the Southern District of New York, sitting by designation